DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-10 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection(s) of claims 1-10, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1), Eckhoff et al. (Eckhoff – US 2011/0118698 A1), and Ferren et al. (Ferren – US 2009/0287191 A1).

As to claim 1, Markel discloses  a method of using a sensor platform bidirectionally, the sensor platform incorporated into a garment of a wearer using sensed biometric data, the method comprising:
receiving, from sensors of the sensor platform (Markel: FIG. 1 the sensors 110, the RA electrode 121, the LA electrode 122, the RL electrode 131, and the LL electrode 132), a set of biometric data (Markel: Abstract, [0027]-[0028], [0044]-[0045], and FIG. 1: Such sensors may, for example, comprise physiological sensors that operate to monitor physiological characteristics of a person (or subject). Such physiological sensors may, for example and without limitation, comprise: heart monitoring sensors (e.g., heart-rate monitoring sensors, electrocardiogram (ECG or EKG) sensors), body temperature sensors, breath-rate/respiration sensors (e.g., pressure-based (e.g., material stress, air pressure/bladder, etc.), acoustic-based, etc.), skin conductivity sensors, oxygen saturation sensors, blood perfusion sensors, etc.));
sending the set of biometric data (Markel: FIG. 16 the laptop computer 1670 and FIG. 17 the access point 1781) to a garment application executing on a network device associated with the sensor platform (Markel: [0234], [0236]-[0237], and FIG. 16-17: The personal electronic device 1750 then, for example, operates as a high-power transceiver, transmitting the ECG information to a central system 1770 (e.g., a computer system of a health care facility, physician, emergency technician, etc.) via a wireless communication link 1755, a communication network access point 1781 (e.g., a cellular base station, wireless LAN access point, etc.), and a communication network 1780 (e.g., cellular infrastructure, Internet, etc.), which then analyzes the ECG information. The central computing system 1770 then communicates analysis results to other entities if necessary and/or communicates information back to the wearer of the garment 1701); and
receiving, from the network device, a command in response to said set of biometric data (Markel: [0234], [0236]-[0237], and FIG. 16-17: The personal electronic device 1750 then, for example, operates as a high-power transceiver, transmitting the ECG information to a central system 1770 (e.g., a computer system of a health care facility, physician, emergency technician, etc.) via a wireless communication link 1755, a communication network access point 1781 (e.g., a cellular base station, wireless LAN access point, etc.), and a communication network 1780 (e.g., cellular infrastructure, Internet, etc.), which then analyzes the ECG information. The central computing system 1770 then communicates analysis results to other entities if necessary and/or communicates information back to the wearer of the garment 1701).

Markel does not explicitly disclose
said garment application configured to determine at least an area of swelling and a posture of said wearer based on said sei of biometric data, and to determine a physiological state of said wearer based on said area of swelling and said posture,
wherein said command is generated by said garment application in response to said physiological state of said wearer; and
applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform based on received biometric data contained in the command, said change in said operational characteristic comprising applying a pressure to said area of swelling.

However, it has been known in the art of conductive garment to implement a command and the method steps of applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform based on received biometric data contained in the command, as suggested by Taylor, which discloses a command (Taylor: Abstract, [0013], [0037], [0037], [0059]-[0060], [0064], FIG. 5-6 the communication apparatus and FIG. 7: the device 100 may include a thermostat that indicates the temperature at specific areas of the garment based on the heat generated by the conduit 104. The thermostat may communicate with a remote communication apparatus that serves to monitor and regulate the temperature remotely) and the method steps of applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform based on received biometric data contained in the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).
Therefore, in view of teachings by Markel and Taylor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel to include a command and the method steps of applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform based on received biometric data contained in the command, as suggested by Taylor. The motivation for this is to remotely control operations of heating elements within a garment.

The combination of Markel and Taylor does not explicitly disclose said garment application configured to determine at least swelling and a posture of said wearer based on said set of biometric data, and to determine a physiological state of said wearer based on said swelling and said posture, and wherein said command is generated by said garment application in response to said physiological state of said wearer.
However, it has been known in the art of monitoring conditions of a user to implement said garment application configured to determine at least swelling and a posture of said wearer based on said set of biometric data, and to determine a physiological state of said wearer based on said swelling and said posture, and wherein said command is generated by said garment application in response to said physiological state of said wearer, as suggested by Eckhoff, which discloses said garment application configured to determine at least swelling and a posture of said wearer based on said set of biometric data, and to determine a physiological state of said wearer based on said swelling and said posture (Eckhoff: Abstract, [0010], [0018], [0069]-[0070], [0078]-[0079], and FIG. 1-2 the sensors 230: The one or more sensors can be configured to monitor posture of the mammalian subject. The one or more sensors can be configured to monitor frequency of joint use or level of effort used by the one or more joints. In a detailed aspect, the level of effort used by the one or more joints includes measured effort or inferred effort. The one or more sensors can be configured to monitor a preselected set of activity profiles. In an aspect, the one or more sensors, configured to detect one or more physiological conditions of the mammalian subject, can further be configured to detect tissue swelling, tissue pressure, tissue color, tissue temperature, environmental temperature, electrical property of tissue, optical property of tissue, perspiration, or presence of an analyte) and
wherein said command is generated by said garment application in response to said physiological state of said wearer (Eckhoff: Abstract, [0010]-[0011], [0018]-[0019], [0069]-[0070], [0078]-[0079], and FIG. 1-2 the applicator 220: the one or more sensors can be configured to detect a physiological condition including, but not limited to, tissue swelling, tissue pressure, tissue color, tissue temperature, environmental temperature, electrical property of tissue, optical property of tissue, perspiration, or presence of an analyte. The analyte can include an inflammatory marker, antibody, or cytokine. The one or more applicators can include one or more high speed microjets, one or more microneedles, one or more microfine lances, one or more microfine cannulas, one or more microprojections, or one or more electrodes, wherein the one or more applicators can be supported by the one or more sheaths and can be configured to inject the one or more medicaments to the one or more joint tissues of the mammalian subject).
Therefore, in view of teachings by Markel, Taylor, and Eckhoff it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel and Taylor to include said garment application configured to determine at least swelling and a posture of said wearer based on said set of biometric data, and to determine a physiological state of said wearer based on said swelling and said posture, and wherein said command is generated by said garment application in response to said physiological state of said wearer, as suggested by Eckhoff. The motivation for this is to provide treatments for inflammations. 

The combination of Markel, Taylor, and Eckhoff does not explicitly disclose said garment application configured to determine at least an area of swelling of said wearer based on said sei of biometric data, and to determine a physiological state of said wearer based on said area of swelling, wherein said command is generated by said garment application in response to said physiological state of said wearer; and applying the command via one or more actuators of the sensor platform to effect said change in said operational characteristic comprising applying a pressure to said area of swelling.
 
However, it has been known in the art of monitoring conditions of a user to implement said garment application configured to determine at least an area of swelling of said wearer based on said sei of biometric data, and to determine a physiological state of said wearer based on said area of swelling, wherein said command is generated by said garment application in response to said physiological state of said wearer; and applying the command via one or more actuators of the sensor platform to effect said change in said operational characteristic comprising applying a pressure to said area of swelling, as suggested by Ferren, which discloses said garment application configured to determine at least an area of swelling of said wearer based on said set of biometric data, and to determine a physiological state of said wearer based on said area of swelling (Ferren: [0074]-[0075], [0077], [0083], [0090], [0318]-[0321], and FIG. 97-99), wherein said command is generated by said garment application in response to said physiological state of said wearer (Ferren: [0074]-[0075], [0077], [0083], [0090], [0318]-[0321], and FIG. 97-99: An adaptable support 9750 comprises several oblong actuators 9752, 9753, 9754, 9755 supported on a common frame or other suitable substrate 9760. Support 9750 further includes or otherwise supports one or more sensor modules 9713, 9714, 9715 (including or in proximity to a respective one or more actuators 9753, 9754, 9755) operable for transmitting or otherwise detecting quantitative or other values 9723, 9724, 9725 of measurement data 9729 for circuitry 9790. Circuitry 9790 may further include one or more processors 9744 and/or modules 9781, 9782, 9783 of support control logic 9780, such as may be configured to provide one or more control signals 9785, 9786 selectively to one or more actuators 9752, 9753, 9754, 9755 as shown); and applying the command via one or more actuators of the sensor platform to effect said change in said operational characteristic comprising applying a pressure to said area of swelling (Ferren: [0074]-[0075], [0077], [0083], [0090], [0318]-[0321], and FIG. 97-99: With reference now to FIG. 98, shown is a flow 9800 comprising operation 9840--causing an artificial support to modify a force upon a first external portion of a subject's body as a programmatic response to locally-abnormal-stress-indicative information obtained from a second external portion of the subject's body (e.g. at least support control logic 9780 causing one or more actuators 9753 to increase a force at least upon external portion 9703 in response to measurement data 9729 containing an indication from sensor module 9715 of an unusual swelling or other local manifestation of pressure within external portion 9705 of body 9710). This can occur, for example, in a context in which one or more other sensor modules 9714 indicate a lower pressure nearby and/or in which the locally-abnormal-stress-indicative information has persisted for about a minute or more).

Therefore, in view of teachings by Markel, Taylor, Eckhoff and Ferren it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel, Taylor, and Eckhoff to include said garment application configured to determine at least an area of swelling of said wearer based on said sei of biometric data, and to determine a physiological state of said wearer based on said area of swelling, wherein said command is generated by said garment application in response to said physiological state of said wearer; and applying the command via one or more actuators of the sensor platform to effect said change in said operational characteristic comprising applying a pressure to said area of swelling, as suggested by Ferren. The motivation for this is to provide treatments for inflammations of a user. 

As to claim 2, Markel, Taylor, Eckhoff and Ferren disclose the limitations of claim 1 further comprising the method of claim 1, wherein the garment is configured for wearing next to the skin of the wearer (Markel: Abstract, [0027]-[0028], [0044]-[0045], and FIG. 1-11: Such sensors may, for example, comprise physiological sensors that operate to monitor physiological characteristics of a person (or subject). Such physiological sensors may, for example and without limitation, comprise: heart monitoring sensors (e.g., heart-rate monitoring sensors, electrocardiogram (ECG or EKG) sensors), body temperature sensors, breath-rate/respiration sensors (e.g., pressure-based (e.g., material stress, air pressure/bladder, etc.), acoustic-based, etc.), skin conductivity sensors, oxygen saturation sensors, blood perfusion sensors, etc.), Taylor: Abstract, [0013], [0037], [0037], [0059]-[0060], [0064], FIG. 5-6 the communication apparatus and FIG. 7: a plurality of nodes having no junctions are configured to overlay the conduit from opposite sides to form a proximal layer and a distal layer around the conduit, wherein the proximal layer engages the garment, forming a barrier against the skin and the distal layer forms the opposite cover and integrates with the conduit and the layers are configured to transfer the controlled heat generated by the conduit to the plurality of nodes of the garment thereby enabling the nodes to provide uniform heating throughout the garment, further the plurality of nodes are spaced at a predetermined space from each other so as to provide sufficient flexibility to the garment, Eckhoff: Abstract, [0010], [0018], [0069]-[0070], [0078]-[0079], and FIG. 1-2 the sensors 230: The one or more sensors can be configured to monitor posture of the mammalian subject. The one or more sensors can be configured to monitor frequency of joint use or level of effort used by the one or more joints, and Ferren: [0074]-[0075], [0077], [0083], [0090], [0318]-[0321], and FIG. 97-99: With reference now to FIG. 98, shown is a flow 9800 comprising operation 9840--causing an artificial support to modify a force upon a first external portion of a subject's body as a programmatic response to locally-abnormal-stress-indicative information obtained from a second external portion of the subject's body).

As to claim 6, Markel, Taylor, Eckhoff and Ferren disclose the limitations of claim 1 further comprising the method of claim 1, wherein the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706) is a notification expressed as biometric data (Markel: [0117]-[0119] and FIG. 12: based at least in part on cardiac signal analysis, determining to generate (or initiate generation of) an alert message. For example and without limitation, the alert message may comprise characteristics of an alert message directed to the subject wearing the garment comprising the cardiac sensors. For example, sub-step 1251 may comprise utilizing any of a variety of user interface mechanisms (e.g., integrated in the garment, on a proximate portable electronic device of the user, etc.) to generate such an alert message).

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1), Eckhoff et al. (Eckhoff – US 2011/0118698 A1), and Ferren et al. (Ferren – US 2009/0287191 A1) and further in view of Chahine et al. (Chahine – US 2017/0056644 A1).

As to claim 3, Markel, Taylor, Eckhoff and Ferren disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment. 
However, it has been known in the art of conductive textile to implement at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment, as suggested by Chahine, which discloses at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segemt(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain).
Therefore, in view of teachings by Markel, Taylor, Eckhoff, Ferren, and Chahine it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel, Taylor, Eckhoff and Ferren, to include at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment, as suggested by Chahine. The motivation for this is to implement a known alternative design in textile to monitoring and/or stimulation conditions of a user.

As to claim 4, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 1 further comprising the method of claim 1, wherein at least one of the sensors of the sensor platform is capable of both generating the biometric data as well as changing said operational characteristic in response to receiving the received biometric data contained in the command (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segment(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain).

As to claim 5, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 1 further comprising the method of claim 1, wherein the command contains received biometric data to generate via the sensors at least one of pressure or heat to simulate sensor signals (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229], FIG. 12-25 and FIG. 35: the preferred electrical heated/stimulated system can be integrated and is an integral part of the first layer, with similar property of the stretch, recovery and comfort level. Having the integrated electrical heating/stimulation panel (circuit, textile circuit) positioned relatively closer to the skin of the user can enhance the thermal sensing as well as reduce the heat loss to the environment (having other fabric/garment layers on top of the first layer entraps the heat and reduces the heat loss to the environment). This arrangement can require less power (lower battery usage, less electrical current is consumed), and accordingly can increase the time of usage of the battery and/or the effective time for which a user can use the electrically heatable garment) generated by another sensor platform (Chahine: [0156]: it is understood that the distribution network can be used to send signals to multiple connection points, e.g. TENS or EMS signals. In another aspect, it is understood that the distribution network can be used to sense signals from the multiple connection points. In another aspect, it is understood that the fabric or garment connection points can be mixed with conductive fabric sensors and/or electrodes. In another aspect, it is understood that separate networks electrically isolated networks can exist on the garment or fabric at the same time) coupled to the network device (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 8, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as thermal yarns for generating heat via the sensor (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229], FIG. 12-25 and FIG. 35: the preferred electrical heated/stimulated system can be integrated and is an integral part of the first layer, with similar property of the stretch, recovery and comfort level. Having the integrated electrical heating/stimulation panel (circuit, textile circuit) positioned relatively closer to the skin of the user can enhance the thermal sensing as well as reduce the heat loss to the environment (having other fabric/garment layers on top of the first layer entraps the heat and reduces the heat loss to the environment). This arrangement can require less power (lower battery usage, less electrical current is consumed), and accordingly can increase the time of usage of the battery and/or the effective time for which a user can use the electrically heatable garment) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 9, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as electromagnetic yarns for generating vibration via the sensor (Chahine: [0204] and FIG. 12-25 and FIG. 35: The knitted garment fabric can be used for electrical stimulation for therapy and/or pain relief, and can be used in conjunction with monitoring sensors to provide haptic feedback. For instance, a soldier (who has been inactive while on guard duty) can receive a light electrical stimulation (from the knitted garment fabric) to keep the soldier attentive. A patient sitting and/or lying in one position without movement is prone to bed sores and/or ulcers, and a smaller electrical signal can stimulate the patient to move. The inactivity of the user (wearer) can be easily monitored through sensors in the controller module. The knitted garment fabric can be used on a patient with Alzheimer's or any other form of cognitive deterioration) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 10, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as electrical stimulator yarns for generating an electrical pulse via the sensor (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segemt(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1), Eckhoff et al. (Eckhoff – US 2011/0118698 A1), Ferren et al. (Ferren – US 2009/0287191 A1), and Chahine et al. (Chahine – US 2017/0056644 A1) and further in view of Kessler et al. (Kessler – US 2018/0068538 A1).

As to claim 7, Markel, Taylor, Eckhoff, Ferren, and Chahine disclose the limitations of claim 3 except for the claimed limitations of the method of claim 3, wherein the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command.
However, it has been known in the art of haptic textile to implement the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command, as suggested by Kessler, which discloses the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command (Kessler: [0031], [0039]-[0040], and FIG. 3: Wire 30 may be stiff, may be flexible, or may have both rigid and flexible portions. If desired, wire 30 may be formed from a shape memory substance (e.g., nitinol or other shape memory metal alloys, shape memory polymers, etc.). Movement of wire 30 may be controlled by controller 26. In some arrangements, controller 26 may be an electromechanical actuator (e.g., an electromechanical actuator such as a linear actuator, a rotary actuator, an actuator based on one or more solenoids, motors, or piezoelectric elements, etc.) that controls the state of wire 30 by physically moving wire 30 within fabric 20).
Therefore, in view of teachings by Markel, Taylor, Eckhoff, Ferren, Chahine, and Kessler, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel, Taylor, Eckhoff, Ferren, and Chahine, to include the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command, as suggested by Kessler. The motivation for this is to implement a known alternative design in textile to provide information to a user.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Arkans et al., US 2020/0093383 A1, discloses apparatus and methods of sensing a patient condition, such as anatomy position, and of controlling patient applications.
D’Lima et al., US 2017/0281074 A1, discloses shoulder monitoring and treatment system.
Rivlin et al., US 2017/0216078 A1, discloses 3D printed splint and cast.
Li et al. 2021 From Diagnosis to Treatment Recent Advances in Patient-Friendly Biosensors and Implantable Devices.
Chen et al. 2022 Electronic Textiles for Wearable Point-of-Care Systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684